MR. JUSTICE SHEEHY
dissenting:
When this cause was before us in 1979, we remanded the problem of discharging the forfeiture of defendant’s bail to the District Court with the admonition that “[a]ny judgment reached shall not consider as factors either a penalty to the defendant or the insurance company or revenue to the state.” State v. Musgrove v. International Fidelity Insurance Company (1980), Mont., 610 P.2d 710, 713, 37 St.Rep. 755.
That admonition to the District Court became the law of the case. Nevertheless, on remand, the District Court found:
“The bond forfeiture of Fifty Thousand Dollars ($50,000.00) is excused except for the sum of Five Thousand Dollars ($5,000.00). Such sum is negligible, if any, revenue to the State, in view of the overall expense resulting from the Defendant’s departure, and does not operate as a penalty to International after balancing their negligent supervision of the Defendant against their diligent and successful efforts to return him to Montana in time for comple*523tion of the trial.”
When the case was before us in 1979, and when it comes to us again here, it appears that the only costs that have been reported to the District Court in connection with the return of the defendant for trial is the sum of $1,000. The difference, therefore, between $1,000 and $5,000 is $4,000 of revenue, which the District Court terms “negligible.” It is also apparent from the conclusion of the District Court that it is imposing a penalty against the bail bond insurer for their “negligent supervision of the Defendant.” There is no power or authority in the District Court, particularly under the law of the case which has been established here for either revenue or penalty assessed for negligence. The amount of forfeiture, therefore, should not exceed the sum of $1,000.
The county attorney argued in the first case that Mineral County had been put to a good deal of expense in the three trials which have occurred with respect to this defendant. On oral argument before us in this last case, the county attorney continues to insist that it has cost the county approximately $22,000 to try the defendant, and it is on this ground that the county attorney, and apparently the District Court, are striving to make some recoupment from the bail bond. That position ignores the position of the forfeiture statute, which provides as follows:
“46-9-503. Conditions not performed — forfeiture
“(3) If at anytime within 30 days after the forfeiture the defendant or his bail appear and satisfactorily excuse his negligence or failure to comply with the conditions of the bail, the court, in its discretion, may direct the forfeiture of the bail to be discharged upon such terms as may be just.” We have held, and it is now the law of the case that such “terms as may be just” cannot be composed of either a penalty, or of revenue to the State. The terms may logically include the costs incurred by the county in returning the defendant to the court of justice and no more. This position *524is consonant with the remainder of the statute where the defendant or his bail has shown circumstances which “satisfactorily excuse his negligence or failure to comply with the conditions of the bail.” If the defendant does not satisfactorily excuse his negligence or failure to comply, it is the duty of the District Court to forfeit the whole bond, without regard to any partial discharge of the surety. But when the court finds a satisfactory excuse, as it must have here in order to reduce the forfeiture, then the District Court must apply, in the law which we have set forth, the rule that it will not exact a penalty or revenue in determining the amount of the forfeiture.
I know of no statute or legal principle in Montana under which a bail bondsman is under duty to the state to “supervise” the defendant for which it posts bail, and for a breach of which it might become liable to the State for “negligent supervision”. It is far stretch of law for the District Court to require, or this Court to tolerate, that a bail bondsman becomes a babysitter for the court.
I would reverse and remand this case, since satisfactory excuse has been found by the District Court, with instructions to discharge the forfeiture of bail except for the sum of $1,000 to be paid to the county treasurer of Mineral County.